Citation Nr: 1756553	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-35 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos and other chemicals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Navy from July 1975 to September 1978.  Subsequently, the Veteran also served in the U.S. Naval Reserve and Kansas Army National Guard from 1992 to 2003.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In September 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In February 2016, the Board remanded the appeal for further development.  The case has since been returned from the RO to the Board for appellate review.  

Finally, in recent December 2015 and June 2016 rating decisions, the RO adjudicated the issue of service connection for posttraumatic stress disorder (PTSD).  In November 2016, the Veteran submitted a timely, formal Notice of Disagreement (VA Form 21-0958), for the PTSD issue.  See 38 C.F.R. § 20.201 (2017).  However, both the Veterans Benefits Management System (VBMS) and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on that matter.  See e.g., January 2017 DRO letter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, the issue of service connection for PTSD remains under the jurisdiction of the RO at the present time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the claimant a legal right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, substantial compliance with the remand order, but not strict compliance, is required.  Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  In any event, a failure by the Board to ensure compliance with previous remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

First, in the present case, the AOJ did not substantially comply with instruction #3 from the Board's earlier February 2016 remand instructions.  In this regard, the February 2016 Board remand instructed the AOJ to schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the Veteran's current respiratory disorder(s).  

Initially, a VA respiratory examination was in fact secured by the AOJ in May 2016.  However, the Board concludes the AOJ must obtain a VA addendum opinion from the same VA examiner who performed the May 2016 VA respiratory examination.  This is because the May 2016 VA respiratory examination is not fully adequate. When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the May 2016 VA respiratory examination failed to directly answer the etiology questions as posed for the Veteran's respiratory issue on appeal. 

That is, in instruction #3 of the Board's earlier February 2016 remand, the Board requested for the VA examiner to identify each pulmonary or respiratory disorder the Veteran has; to provide a medical opinion as to whether each disorder began during the Veteran's naval service from 1975 to 1978 or is related to his documented in-service treatment for respiratory problems; and to provide a medical opinion as to whether each disorder resulted from in-service asbestos exposure or in-service chemical exposure.  The VA examiner was instructed to assume the Veteran was in fact exposed to asbestos and other chemicals including gunpowder during service, for purposes of the examination.   

However, the May 2016 VA respiratory examiner failed to directly answer the etiology questions as posed, for the respiratory disorder issue on appeal.  In particular, the May 2016 VA respiratory examiner failed to address the etiology of each one of the Veteran's current respiratory diagnoses:  recurrent bouts of acute sinusitis, acute bronchitis, persistent asthma, and allergic rhinitis.  Instead, the VA examiner simply concluded the Veteran did not have a current diagnosis for chronic bronchitis, chronic obstructive pulmonary disease (COPD), or asbestosis.  This was based on X-rays of the chest and pulmonary function tests (PFTs) performed in May 2016 as part of the VA examination.  But the VA examiner did not address the other frequently diagnosed respiratory disorders of record in private and VA treatment records dated from 2001 to 2015.  In addition, the VA examiner failed to state whether these other respiratory disorders of record were related etiologically to the documented in-service treatment for respiratory problems from November 1975 through April 1976.  Also, the VA examiner failed to state whether these other respiratory disorders of record resulted from the in-service exposure to chemicals, other than asbestos.  

In summary, a VA addendum opinion is necessary, in order to comply with the Board's earlier February 2016 remand.  The May 2016 VA respiratory examiner's opinion was not adequate.  If the same May 2016 VA respiratory examiner is not available, another qualified VA clinician will provide the addendum opinion.  Another VA respiratory examination is not necessary unless the VA examiner specifically requests one.   

Second, as the respiratory issue on appeal is already being remanded for further development, the Board sees the Veteran's VA treatment records on file at the Eastern Kansas VA healthcare system date to October 2015.  Thus, as the Veteran may have since received additional VA treatment since October 2015, these records should be obtained.  In fact, VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C. § 5103A(c)(2) (2012); 38 C.F.R. § 3.159(c)(2), (c)(3) (2017).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records from the Eastern Kansas VA healthcare system dated from October 2015 to the present, and associate them with the claims file.  All attempts to secure these VA records, and any response received, must be documented in the claims file.  If no VA records are available, a response to that effect is required and should be documented in the file.

2.  After completion of step 1 above, the AOJ should secure a VA addendum opinion from the May 2016 VA respiratory examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA respiratory examiner is another physical examination necessary.  The entire claims file should be made available to and be reviewed by the VA examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.


The VA examiner must directly answer the following questions:  

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that any of the Veteran's respiratory disorders (other than COPD or chronic bronchitis) are related to his Naval service from 1975 to 1978, to include his confirmed in-service asbestos and other chemical exposure?  

The respiratory diagnoses the VA examiner must consider are the following:  recurrent bouts of "acute" sinusitis, recurrent bouts of "acute" bronchitis, persistent asthma, and recurrent allergic rhinitis.  These particular respiratory conditions were frequently diagnosed in VA and private pulmonary treatment records dated from 2001 to 2015.  Their etiology must be addressed.   

The credible in-service chemical exposure (aside from asbestos) the Veteran described included machine parts cleaners and solvents that contained sulfur dioxide, Freon, and gunpowder.  The effects of this assumed in-service exposure must be addressed this time. 

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that any of the Veteran's respiratory disorders (other than COPD or chronic bronchitis) began during service or are related to his documented in-service treatment for respiratory problems during his Naval service from 1975 to 1978?

Again, the respiratory diagnoses the VA examiner must consider are the following:  recurrent bouts of "acute" sinusitis, recurrent bouts of "acute" bronchitis, persistent asthma, and recurrent allergic rhinitis.  These particular respiratory conditions were frequently diagnosed in VA and private pulmonary treatment records dated from 2001 to 2015.  

(c) In rendering the above opinions, the VA examiner should consider and address the following evidence:

(i) Service treatment records (STRs) document frequent in-service treatment for chest pain, chest pressure, shortness of breath, wheezing, angina, burning pain below the diaphragm to the throat, and productive cough.  See STRs dated from November 1975 to April of 1976, April 1978, and August 1978.  It is noted that an April 1976 STR chest X-ray showed there is an increase in the broncho vascular markings posteriorly, presumably behind the heart such that it cannot be localized on the PA study.  The findings were equivocal.  

A latter April 1978 STR chest X-ray provided negative findings for any respiratory problem.  The Veteran was eventually diagnosed with reflux esophagitis during service.  In a May 1978 STR dental questionnaire, the Veteran reported hay allergies.  At his July 1978 STR report of medical history at discharge, the Veteran reported a history of shortness of breath and chest pain / pressure.  However the July 1978 STR discharge examination revealed normal findings for the sinuses, nose, mouth, throat, lungs, and chest.

(ii)  Post-service, the Veteran reports that in 1988, private X-rays of the lungs revealed bronchitis or abnormalities the lungs.  These private records are not available and are not in the claims file.  The Veteran also asserts that his respiratory difficulties were likely aggravated by his workplace injury in 1989, when his left leg, back, lungs, and neck were damaged in a motor vehicle accident.

Notably, in January 2015 and May 2015 a Lawrence Memorial Hospital pulmonary specialist, Dr. K.R., MD., provided a nexus opinion.  Dr. K.R. opined the Veteran was a 57 year old male with a significant exposure history to multiple chemicals while in the Navy (including sulfur dioxide, Freon, gunpowder, and asbestos).  He has had significant allergy and asthma symptoms.  The impression was asthma and allergic rhinitis.  Dr. K.R. opined the Veteran does have "significant exposure history" and it is "possible" that this has led to some of his current symptoms, given high levels of exposures can cause more of a reactive airway type of picture. 

3.  After completion of steps 1 - 2 above, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completion of steps 1 - 3 above, the AOJ should consider all of the evidence of record and readjudicate the issue on appeal of service connection for a respiratory disorder.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

